DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a stabilizing platform” as recited in claim 1 must be shown or the feature(s) is/are canceled from the claim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a stabilizing platform with a central opening mimicking a shape of the patellar region of the user attached to the fabric sleeve; a cushioning material attached to a posterior surface of the stabilizing platform”. After a full review of Applicant’s disclosure it appears there is no support for such a claim limitation. Applicant’s Specification in para. [0017], recites “wherein the stabilizing platform comprises a layered construction comprising an inner memory foam layer 14d and an outer cushioning gel layer 14c”. It appears that the stabilizing platform is the cushioning material and, therefore, unclear how the cushioning material is attached to a posterior surface of the stabilizing platform. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
4.	Claim 4 is objected to because of the following informalities:  
Claim 4, “a rear opening extending configured to prevent pressure being out on the user’s popliteal fossa by the fabric sleeve” is unclear. For the purposes of examination, examiner interprets a rear opening configured to prevent pressure applied to the user’s popliteal fossa by the fabric sleeve.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a stabilizing platform with a central opening mimicking a shape of the patellar region of the user attached to the fabric sleeve; a cushioning material attached to a posterior surface of the stabilizing platform” and Claim 2 recites “a layer of cushioning gel attached to a posterior surface of the stabilizing platform”. Applicant’s Specification in para. [0017], recites “wherein the stabilizing platform comprises a layered construction comprising an inner memory foam layer 14d and an outer cushioning gel layer 14c”. It appears that the stabilizing platform is the cushioning material and, therefore, unclear how the cushioning material is attached to a posterior surface of the stabilizing platform. Applicant is respectfully advised to clarify if the stabilizing platform is the cushioning material, or that both a stabilizing platform and a cushioning material exist in the claimed invention. For these reasons, the claim limitation fails to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US Patent Application No. 2013/0312152 A1) in view of Chang (US Patent No. 4,914,753 A). 
Regarding claim 1, Paul discloses a decompression floating protective patellar knee joint pad (20, para. [0044] - where the protective pad system can be incorporated into knee pads) suspended above for preventing contact between the patella and an external surface (para. [0010], where the distance between 30 and the inner liner prevents 30 from bottoming out against the wearer upon contact and capable of suspending a knee), the decompression floating protective patellar knee joint pad comprising: 
a fabric strap (113, used for all embodiments as stated in para. [0068]) sized to surround a user's knee region; 
a sleeve-like structure is formed when 113 as shown in Fig. 13; para. [0044] - where the protective pad system can be incorporated into knee pads), extending from the user's lower leg to the user's thigh (Fig. 13 and para. [0044] - where the protective pad system can be incorporated into knee pads); 
a stabilizing platform (50) with a central opening (see annotated Fig. 8 below, where the marked section is a central opening exposed to a void as labeled by distance D and is between the inmost portion of 40) mimicking a shape of the patellar region of the user (para. [0050] – where 50 contours the body part which it is designed to protect) attached to the fabric sleeve; 

    PNG
    media_image1.png
    388
    498
    media_image1.png
    Greyscale

a cushioning material (40/60) attached to a posterior surface of the stabilizing platform (Fig. 8); 
and a patellar cap (30) attached to the stabilizing platform (Fig. 8 and para. [0067] - where layers are attached by stitching or other methods) and covering the central opening (Fig. 8, where 60 superimposes the central opening), wherein the patellar cap is protracted away from the user (Fig. 8, see curvature of 30 bending away from a user’s knee), creating a void (Fig. 8, distance D labels a cavity) configured to prevent the patella from having contact with the external surface (para. [0010] – where the cavity structure protects the wearer from 60 bottoming out against the wearer during impact).  
Paul fails to directly disclose a fabric sleeve. 
However, Chang teaches a knee pad with an elastic sleeve (14/16/18; col. 2 lines 3-15, where sections 14/16/18 making up the sleeve can be constructed of a material known to one of ordinary skill in the art; further, elastic is a known type of fabric material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrapping strap of Paul to include an elastic sleeve, as taught by Chang, in order to better secure the knee pad to the wearer without the use of a fastener.
Regarding claim 2, Paul discloses the decompression floating protective patellar knee joint pad of claim 1, wherein the cushioning material comprises: 
a layer of cushioning gel (para. [0064] – where the material can be made of gel) attached to a posterior surface of the stabilizing platform (Fig. 8, where the surfaces of 40 and 50 are joined to one another); 
and a layer of foam (60) attached to a posterior surface of the cushioning gel (Fig. 8, where the surfaces of 40 and 60 are joined to one another).  
Regarding claim 3, Paul discloses the decompression floating protective patellar knee joint pad of claim 2, wherein the layer of foam comprises a polyurethane foam (para. [0055]). 
Paul fails to directly disclose the layer of foam comprises a memory foam. However, memory foam is a known type of polyurethane foam material used in the art of protective kneepad structures to absorb impact while conforming to a wearer’s body shape for supporting qualities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyurethane foam of Paul for a memory foam layer as a simple substitution of one well known type of protective padding material for another, in order to yield the predictable result of providing a protective padding material. 
Regarding claim 4, Chang further teaches the decompression floating protective patellar knee joint pad of claim 1, wherein the fabric sleeve comprises a rear opening (see annotated Fig. 2 below or rear opening, capable of preventing pressure applied to a user’s popliteal fossa) extending configured to prevent pressure being out on the user’s popliteal fossa by the fabric sleeve.

    PNG
    media_image2.png
    321
    440
    media_image2.png
    Greyscale

Regarding claim 5, Paul discloses the decompression floating protective patellar knee joint pad wherein the patellar cap is concave (para. [0050]).  
Regarding claim 7, Chang further teaches the decompression floating protective patellar knee joint pad of claim 1, wherein the fabric sleeve comprises a wrap (20) comprising a hook and loop fastener (22a).
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US Patent Application No. 2013/0312152 A1) and Chang (US Patent No. 4,914,753 A), in view of Bourgeois (US Patent Application No. 2017/0006929 A1).
Regarding claim 6, Paul and Chang disclose the invention substantially as claimed above. Chang further teaches the decompression floating protective patellar knee joint pad of claim 1, wherein the fabric sleeve comprises a stretchable material (col. 2 lines 3-5, where sections 14/16/18 making up the sleeve is elastic, which is an equivalent structure for being stretchable).  
Paul and Chang fail to directly disclose a breathable material. 
However, Bourgeois teaches a knee-area protector (100) with a sleeve (10) made of a breathable and stretchable material (para. [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretchable sleeve of Chang to be made of a breathable and stretchable material, as taught by Bourgeois, in order to reduce perspiration while wearing the protection garment.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732